Exhibit 10.2
SECOND AMENDMENT TO
TENNECO INC. INCENTIVE DEFERRAL PLAN
     WHEREAS, Tenneco Inc. maintains the Tenneco Inc. Incentive Deferral Plan
(the “Plan”);
     WHEREAS, the Plan was most recently amended and restated effective as of
January 1, 2008;
     WHEREAS, the Plan was previously amended to make certain clarifying changes
with respect to deferral elections; and
     WHEREAS, it is now desirable to amend the Plan to reflect prospective
changes relating to deferral elections under the Plan;
     NOW, THEREFORE, the Plan is hereby amended, effective as of January 1,
2011, in the following particulars:
     1. By substituting the following for Sections 4, 5 and 6 of the Plan,
respectively:
“4. Elections to Defer—Participants
A Participant may elect in writing to defer receipt of all or a specified
portion of his or her bonuses or incentive compensation to be received with
respect to a calendar year (‘Deferral Election’), provided that the bonuses or
incentive compensation, as applicable, are contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months. Once received by the
Committee, a Deferral Election shall be irrevocable for the year to which it
relates and will remain in effect for subsequent calendar years unless and until
modified by the Participant for a subsequent calendar year in accordance with
the terms of the Plan and in accordance with rules and procedures established by
the Committee.
A Deferral Election must be made prior to June 30 of the calendar year in which
the bonuses or incentive compensation will be awarded (but only to the extent
the bonuses or incentive compensation qualify as performance-based compensation
under Code Section 409A). A new Participant in the Plan shall have 30 days
following the date on which he or she first becomes a Participant to make a
Deferral Election with respect to bonuses or incentive compensation to be
awarded within that calendar year. Where the Deferral Election is made in the
first year of eligibility but after the beginning of the performance period for
the bonus or incentive compensation, as applicable, the Deferral Election (which
shall be irrevocable when made) shall apply to no more than an amount equal to
the total amount of the bonus or incentive compensation, as applicable, for the
performance period, multiplied by the ratio of the number of days remaining in
the performance period after the Deferral Election is made over the total number
of days in the performance period. Bonuses or incentive compensation deferred
under the Plan shall be referred to as the ‘Deferred Amounts’.
Each Deferral Election shall indicate whether the bonus or incentive
compensation, as applicable, credited to the Participant’s Deferred Compensation
Account(described in Section 6

 



--------------------------------------------------------------------------------



 



below) for a given calendar year shall be distributed to the Participant as a
specified in-service distribution or as a distribution upon termination of
employment with the Company as described in Section 8(a), provided that the same
distribution date shall be selected for all Deferred Amounts deferred for a
given calendar year. If the Participant does not indicate in the Participant’s
Deferral Election that his or her Deferred Amounts deferred for a given calendar
year are to be distributed as a specified date in-service distribution, or if
the Participant terminates employment with the Company prior to the date of his
or her specified date in-service distribution, such Deferred Amounts shall be
distributed to the Participant upon his or her termination of employment with
the Company as described in Section 8(a).
5. Elections to Defer—Outside Directors
Directors who are not employees of the Company or its subsidiaries (‘Outside
Directors’) may elect in writing (a ‘Director Deferral Election’) to defer all
or a specified portion of his or her annual retainer fee or any other applicable
fees (collectively, ‘Discretionary Deferred Fees’) payable in cash with respect
to a calendar year, subject to the terms of this Plan. A Director Deferral
Election must be made prior to December 31 of the calendar year preceding the
calendar year to which the Director Deferral Election will apply (or such
earlier date specified by the Committee) and shall be irrevocable as of such
December 31. An Outside Director’s Director Deferral Election will remain in
effect for subsequent calendar years unless and until modified by the Outside
Director for a subsequent calendar year in accordance with the terms of the Plan
and in accordance with rules and procedures established by the Committee.
A newly appointed or elected Outside Director shall have 30 days following his
or her initial appointment or election as a director to make a Director Deferral
Election with respect to his or her Discretionary Deferred Fees for services to
be performed after the election and during the remainder of the calendar year of
his or her initial appointment or election and any Director Deferral Election
filed in accordance with this sentence shall be irrevocable when filed with the
Company.
All amounts credited to an Outside Director’s Deferred Compensation Account
(described in Section 6 below) shall be distributed to the Outside Director upon
his or her separation from service with the Company as described in
Section 8(b). Amounts credited to an Outside Director’s Deferred Compensation
Account will be settled in cash or, if the Company so elects, shares of the
Company’s common stock offered under the Company’s principal equity incentive
plan then in effect.
6. Establishment of Deferred Compensation Account
The Company shall establish a memorandum account (a ‘Deferred Compensation
Account’) on its books for a Participant at the time of the Participant’s
Deferred Election and for an Outside Director at the time of the Outside
Director’s Director Deferral Election; provided, however, that any Deferred
Compensation Accounts established under the Plan prior to January 1, 2011 shall
continue to be maintained from and after January 1, 2011 in accordance with the
terms and conditions of the Plan. Deferrals under Section 4 and Section 5 shall
be credited to the Deferred Compensation Account of the respective Participant
or Outside Director for a given calendar year as of the day on which he or she
would otherwise be entitled to receive the compensation.

2



--------------------------------------------------------------------------------



 



Any required withholding for taxes (e.g., Social Security taxes) on the Deferred
Amount shall be made from other compensation of the Participant. Adjustments as
provided below shall be made to the Deferred Compensation Accounts.”
     2. By substituting the following for the second sentence of Section 7 of
the Plan:
“A Participant or Outside Director may select the investment option used to
determine the earnings factor with respect to his or her Deferred Compensation
Account and may change the selection at any time, except that the portion of an
Outside Director’s Deferred Compensation Account attributable to Deferred Fees
(as defined in the Plan prior to January 1, 2011), and adjustments thereof,
shall be credited with an earnings factor based solely on a deemed investment in
the Tenneco Inc. stock index account.”
     IN WITNESS WHEREOF, the Company has caused the Plan to be amended as set
forth herein by its authorized officer.
TENNECO INC.
By:________________________
Its:________________________

3